Taft, J.,
dissented in the following opinion :
The plaintiff in error was the original plaintiff’ her suit *428having been defeated on a demurrer to the petition. The action was for a personal injui’y sustained by the plaintiff, a married woman, through the negligence of the defendant to keep his premises in a safe condition. The petition showed that the cause of action arose more than four years prior to the commencement of the suit; but • it also shows that the plaintiff was a married woman when the cause of action arose, and still remains a married woman.
The demurrer is based upon the statute of limitations.'
The suit was brought in the name of the married woman without uniting the husband, under the act of 1870, amending section 28 of the Code (67 Ohio L. 111). This act authorizes such a suit without a next friend. And, by the former act, damages recovered for such a personal injury would be her separate property.
The defendant claims that as the married woman can sue without her husband and without a next friend, the disability of coverture has ceased, and that the statute of limitations ought to run against her as it does against a single woman or a man. The Code, which was adopted in 1853, by section 19, provides that “if a person entitled to bring any action mentioned in this chapter, except for a penalty or forfeiture, be, at the time the cause of action accrued, within the age of twenty-one years, a married woman, insane, or imprisoned, every such person shall be entitled to bring such action within the respective times limited by this chapter, after such disability shall be removed.”
This is an express exception in favor of a married woman, and saves her right, unless it is taken awaybysome subsequent legislation. The subsequent legislation which is supposed to take it away is the act which authorizes her to sue in her own name, to enforce this personal right. The argument assumes that the reason why the statutory exception was made in favor of married women, was that she could not sue without her husband; and, as he might refuse to join, she might lose her right from disability.
There is a legal maxim that when the reason of a rule *429has ceased, the rule itself ceases; and it is claimed that that maxim applies to this case. But I do not regard that maxim as sufficient to repeal an express statute. It may furnish a good reason for repealing the statute, but it is to be addressed to the legislature, and not to the court, so long as the statute is in force. „
Nor is the subsequent legislation so inconsistent with the provisions in the act of 1853 as to imply a repeal of that provision. Repeals by implication are not favored, and can not be sustained, unless the subsequent act is so inconsistent with the former that both can not have a complete operation. But these two acts can stand together. They do not in any manner interfere with each other. The latter act may furnish a reason why the former one is not necessary, and therefore should be repealed. But it does not prevent the operation of the former, and therefore does not repeal H.
"When we have an express, unequivocal statute that a statute of limitations shall not run against a married woman, we can not, as a court, inquire into the reason on which the legislature enacted the statute, in order to determine whether we will regard it. The legislature may legislate away the reason on account of which an act was passed, and yet not repeal the act itself. The legislature could easily have repealed the exception in favor of married women if it had seen fit to do so. As it has not done so, I feel bound to suppose that it was not intended to do so.